FILED
                             NOT FOR PUBLICATION                            DEC 14 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JORGE LUIS LOPEZ-APONTE,                         No. 13-72785

               Petitioner,                       Agency No. A075-528-391

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Jorge Luis Lopez-Aponte, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

      **     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

84 (9th Cir. 2006). We deny the petition for review.

       Substantial evidence supports the agency’s finding that Lopez-Aponte failed

to establish that any harm he fears due to his religious activities would be caused

by the Mexican government or that the government would be unwilling or unable

to control his attackers. See Castro-Perez v. Gonzalez, 409 F.3d 1069, 1072 (9th

Cir. 2005). Further, substantial evidence supports the agency’s finding that Lopez-

Aponte’s fear of random violence and general crime does not provide a nexus to a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010). The

record does not support Lopez-Aponte’s contention that the IJ found “criminal acts

by private individuals” cannot be persecution. We reject his contention that the IJ

did not give him the full benefit of his testimony. Thus, Lopez-Aponte’s asylum

claim fails.

       Because Lopez-Aponte failed to establish eligibility for asylum, he has

necessarily failed to meet the more stringent standard for withholding of removal.

See Zehatye, 453 F.3d at 1190.

       Substantial evidence also supports the denial of CAT relief because Lopez-

Aponte did not establish it is more likely than not he would be tortured at the


                                          2                                       13-72785
instigation of, or with the acquiescence of the Mexican government. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         3                                  13-72785